Citation Nr: 0610012	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected right groin scar, residual of a 
pseudoaneurysm of the right femoral artery, for which 
compensation is in effect under 38 U.S.C.A. § 1151 (West 
2002).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the RO.  

The veteran was scheduled for an RO hearing in October 2003 
but canceled that hearing.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The service-connected scar has not been examined in 
conjunction with his present appeal to date.  He did undergo 
a VA examination in November 2001, during the period when his 
appeal for compensation under 38 U.S.C.A. § 1151 was pending.  

This examination report contains a wide-ranging description 
of neurological abnormalities in the right abdomen and lower 
extremity but is essentially devoid of information as to the 
scar.  

Since then, in his June 2003 Notice of Disagreement, the 
veteran has alleged numbness of the right groin and weakening 
of the artery.  A comprehensive examination addressing this 
disorder is thus warranted.  

Also, the Board observes that the veteran's evaluation has 
been assigned under 38 C.F.R. § 4.118, Diagnostic code 7802.  
However, both the pre-2002 and the current provisions of this 
section were not included in the October 2003 Statement of 
the Case.  

Rather, the pre-2003 and current provisions of Diagnostic 
codes 7804 were included instead.  The Statement of the Case 
is thus inadequate in view of 38 C.F.R. § 19.29(b).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination in to ascertain the current 
extent and severity of the service-
connected right groin scar.  The examiner 
must review the entire claims file in 
conjunction with the examination.  The 
examiner must provide a description of 
the scar in terms of its area (in square 
inches) and comment on whether it 
unstable or productive of pain or 
ulceration.  Also, the examiner should 
note whether the scar involves associated 
tissue damage or limitation of function 
of an affected part.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.  

2.  Then, following any other indicated 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains unfavorable, he and his 
representative must be furnished with a 
Supplemental Statement of the Case.  It 
is essential that this issuance contain 
the provisions of all applicable 
diagnostic codes, to include both the 
pre-2002 and current provisions of 
38 C.F.R. § 4.118, Diagnostic Codes 7802-
7805.  The veteran and his representative 
should be given an appropriate period of 
time to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 

